Pee Cueiam.
■ This is the return of a rule to show cause why a certiorari should not issue to review the proceedings, determinations, recommendations and actions of the township committee, board of adjustment and building inspector of the Township of .Union, respecting the permit to defendant Ratzman for the erection and maintenance of a gasoline service station in said township.
Our study of the record persuades us that there are questions in the case which should be the subject of review.
The writ of certiorari is allowed.